DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 11-13 are cancelled.
Claims 14 and 15 are newly added.
Claims 1-10, 14, and 15 are currently pending and under exam herein.
Claims 1-10, 14, and 15 are rejected.
Claims 1, 3, and 5 are objected to.
No claims are allowed.

Priority
The instant application claims the benefit of priority to CN201710452240.9 filed on June 15, 2017.  A certified copy of this document was received.  The claim to the benefit of priority is acknowledged.  Therefore, the effective filing date of claims 1-10, 14, and 15 is June 15, 2017.

Information Disclosure Statement
	No information disclosure statement (IDS) was provided.

Abstract
	Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.
The abstract of the disclosure is objected to because of the following informality: it contains language that can be implied: “The present invention discloses”. Correction is required. See MPEP § 608.01(b).

Drawings
	The drawings are objected to because of the following informality: the numbers on Figures 4 and 5 on the axes and defining the peaks are not legible. Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant 

Specification
	The specification is objected to because of the following informalities: Page 1, the abbreviation ATP is used without defining it previously.  Similarly, on page 3, the abbreviation “AK” is present without defining it previously.

Claim Objections
	Claim 1 is objected to because of the following informalities: GshF enzyme in lines 5 and 8 should be “the GshF enzyme” to annotate the antecedent basis for the term.
Claim 3 is objected to because of the following informalities: “a finished GSH” in lines 11 and 14-16 should be “the finished GSH” to annotate the antecedent basis for the term.
Claim 5 is objected to because of the following informalities: “removing endotoxin” should be “removing an endotoxin”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: "reaction system" in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure described in the specification for the reaction system in claim 1 is as follows:
The term “reaction system” is interpreted as a substrate containing a combination of one or more of amino acid or a salt thereof; adenosine; polyphosphoric acid or a salt thereof; and magnesium ions or manganese ions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 


Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 14, and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1 (lines 5-7) and its dependent claims, the language “directly separating immobilized GshF enzyme, ATP regeneration enzyme and Ak enzyme”.  
Also, with respect to Claim 1 (lines 8 and 9) and its dependent claims, the step of separating the GshF enzyme obtained in step 2 by an ion exchange method to obtain a crude product GSH is not supported by the specification.  The specification describes performing ion exchange on filtrate or eluate that does not have either free or immobilized enzymes present, therefore this step does not have support in the disclosure.

35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 14, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependent claims recite in lines 3 and 4, “GshF enzyme, herein regeneration enzyme and AK enzyme”. It is unclear if the limitation “herein regeneration enzyme and AK enzyme” is intended to  further limit the GshF enzyme, or represent two additional enzymes in a list. For examination purposes, it is interpreted that the limitation “herein regeneration enzyme and AK enzyme” is intended to represent two additional enzymes in a list. 

Claim 2 and its dependent claim recite the limitation "the filtrate" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a filtrate in claim 2 or claim 1, from which claim 2 depends.  
Claim 2 and its dependent claim recite “wherein the small amount of ATP, ADP and AMP can be directly added to the reaction system or further separated and purified to obtain pure ATP, ADP and AMP” in the last 3 lines. Because this wherein clause states that adenosine phosphates “can be” directly added to the reaction system or further separated and purified, it’s not clear if it is intended for this limitation to be performed within the metes and bounds of the claimed invention or if this is just an intended use for the ATP, ADP and AMP and there is no requirement to actually perform these steps within the metes and bounds of the claimed invention.  This step is being interpreted as required for the purposes of examination.
The term “high concentration” in claim 3 is a relative term which renders the claim indefinite. The term “high concentration” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what level of concentration would be considered a high concentration.
Claim 4 recites the limitation "the reaction tank" in line 5.  There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a reaction tank in claim 4 or claim 1, from which claim 4 depends.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1, 2, 4, 6-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CN-105219823-A to Liu (PTO-892), in view of CN-106191170-A to Liu (PTO-892), and as evidenced by CN-106220708-A to Liu (PTO-892), CN-105603028-B to Liu (PTO-892), Chandler (“Regional Creatine Kinase, Adenylate Kinase, and Lactate Dehydrogenase in Normal Canine Brain”; PTO-892), and Ishige (“Inorganic polyphosphate kinase and adenylate kinase participate in the polyphosphate:AMP phosphotransferase activity of Escherichia coli”; PTO-892).  Prior art citations for the foreign patent documents in the below rejection are based on the corresponding English language translations of each reference provided as non-patent literature documents with this Office action.
Regarding claim 1, Liu ‘823 teaches producing GSH in a reaction system page 3, lines 15 and 20); using regeneration enzyme (page, 3 line 16); using adenylate kinase (page 3, line 3); separating GshF enzyme by directly separating immobilized GshF, ATP regeneration enzyme, and ADK, and separating free GshF using filtration (page 3, lines 18 and 19); separating GshF by ion exchange (page 3, last line; page, 4 lines 1 and 2).  Liu ‘823 reports final GSH volumes (page 10, line 2).
Concerning claim 2, Liu ‘823 teaches adjusting the filtrate pH to be acidic (page 10, line 14); passing filtrate through cation exchange resin containing a sulfonic group (polysulfone resin: page 5, last line; page 6, first line; page 10, lines 16 and 19); and using potassium hydroxide, sodium chloride, potassium chloride, magnesium chloride, sodium acetate, and other alternatives to elute GSH, ATP, ADP, and AMP (page 10, lines 19 and 20).
With regards to claim 4, Liu ‘823 teaches recycling GshF, regeneration enzyme, and AK by adding to the continuous reaction system (page 3, lines 22-24); continuously separating GshF, regeneration enzyme, and AK by continuously separating immobilized GshF, regeneration enzyme, and ADK (page 3, 
Pertaining to claim 6, Liu ‘823 teaches the reaction temperature range of 25-55 deg C (page 4, line 7) and more specifically 35-38 deg C (page 9, paragraph 5, last line); pH 5-10 (page 4, line 8) and preferably 6-9 (page 10, paragraph 8, last line); the system substrate containing one or more amino acids or salts of adenosine, polyphosphoric acid, and magnesium (page 4, lines 12-15); and GshF enzyme, regeneration enzyme, and AK added to the system to react and produce GSH (page 4, lines 12 and 13).  
Concerning claim 7, Liu ‘823 teaches the selection in the reaction system of sodium or potassium ions (page 4, line 10); Tris solution (page 4, line 11), and the concentrations of sodium, potassium, Tris, and phosphate as 0.01-0.03 M, 0.01-0.03 M, 2-12 g/L (= 0.016-0.099 M using 121.14 g/mol Tris), 1-15 g/L (= 0.011-0.158 M using 94.9714 g/mol phosphate), respectively (page 5, paragraph 7). 
With respect to claim 8, Liu ‘823 teaches that L-amino acids are used (page 2, paragraph 4, line 4).  As further evidenced by Liu ‘708, glutathione is known to be a condensate of L-glutamate, L-cysteine, and glycine (page 2, line 5).
Regarding claim 9, Liu ‘823 teaches the GshF enzyme and regeneration enzyme as free or immobilized (page 6, lines 4 and 5); concentration of GshF as 0.01-5 g/L (= 30-15000 U/L using 3000 U/g as found in Liu ‘028, page 7, last 3 lines) (Liu ‘823, page 5, paragraph 7, line 2); regeneration enzyme as a combination of PPK, ADK, and PAP (page 5, line 3); and the concentrations of PPK, ADK, and PAP are 0.01-5 g/L (= 1230-615000 U/L using 123000 U/g as found in Ishige, page 14169, column 1, Table 1, column 1, row 2), 0.01-5 g/L (= 0.49-247 U/L using 49 U/g as found in Chandler, page 252, column 2, second full paragraph, line 3), and 0.01.-5 g/L (= 30-150000 U/L using 3000 U/g as found in Ishige, page 14169, column 1, Table 1, column 2, row 2), respectively (Liu ‘823, page 5, paragraph 8).

With respect to claim 15, Liu ‘823 teaches the amino acid or salt is glutamic acid, cysteine, and glycine or salts thereof (page 4, lines 9 and 10).  Liu ‘823 also teaches the concentration of cysteine to be 1-10 g/L (page 5, paragraph 7, line 5).
Liu ‘823 does not teach the concentration, crystallization, and drying of crude GSH to obtain the final GSH product in claim 1; the direct addition of further amounts of ATP, ADP, and AMP to the continuous reaction system to be purified in claim 2; the addition of adenosine in claim 6; and  the claimed concentrations for adenosine, polyphosphoric acid, or manganese in claim 10.  Liu ‘823 also does not teach the addition of AK adenosine kinase) (claims 1 and 2) or its concentration (claims 9 and 10).  However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by Liu ‘170.
Regarding claim 1, Liu ‘170 teaches the addition of AK enzyme (page 3, first full paragraph, first 2 lines, and page 4, fifth paragraph, line 1) and the concentration, crystallization, and drying of purified products of regeneration and AK enzymes (page 4, lines 19-21).

With respect to claim 9, Liu ‘170 teaches the concentration of AK enzyme to be 500 U/L (page 8, paragraph 5, line 5).
Concerning claim 10, Liu ‘170 teaches concentrations for adenosine, polyphosphoric acid, and manganese as 1-80 g/L (page 5, line 20), 0.01-800 g/L (= 0.102-8.16 M using 98 g/mol; page 5, line 21), and 0.01-0.15M (page 5, line 22) respectively.  Liu ‘170 teaches the concentration of AK enzyme to be 500 U/L (page 8, paragraph 5, line 5).
The claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.  Liu ‘823 teaches a method of producing glutathione in continuous reaction, with specific reaction steps, parameters, and additives, to obtain a crude glutathione product that is used to then report a final concentration by weight.    Liu ‘170 teaches the concentration, crystallization, and drying of purified products of the same enzymes, to obtain a final concentration of glutathione, from a crude reaction product, similar to the product of Liu ‘823.  Therefore, it would have been obvious that when combined the final concentration steps of Liu ‘170 with the crude glutathione generation steps of Liu ‘823 would each perform the same function separately as they would together. Also, as the methods of obtaining a concentration of a final product and the specific concentrations of reaction ingredients were known at the time of invention as disclosed by Liu ‘170, an ordinarily skilled artisan would have had found the results predictable in applying them to the methods 
Pertaining to claim 2, one of ordinary skill in the art would have been motivated to add substrates to a continuous reaction to keep the reaction supplied, and an ordinarily skilled artisan would have known do this from the teachings of Liu ‘170.  Liu ‘823 teaches the usage of ATP regeneration enzyme and AK enzyme to run a continuous reaction to produce glutathione from ATP and recycle ADP and AMP.  Liu ‘170 teaches that the usage of these enzymes and substrates allows for the addition of ADP and AMP during the reaction for further separation and purification of ATP.  Therefore, it would have been obvious to one of ordinary skill in the art to add substrates of ADP and AMP to the continuous glutathione production reaction to regenerate ATP for the continuous production of glutathione.  The combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Furthermore, the addition of AK enzyme would have been obvious to an ordinarily skilled artisan to reduce the cost of production, as AK enzyme was known to catalyze the production of AMP by adenosine at lower cost than AMP.  The method of producing AMP 
With respect to claim 6, the addition of adenosine would have been obvious as it is a required substrate of the AK enzyme as taught by Liu ‘170 (page 3, first full paragraph, lines 2-4).  Therefore, as the addition of AK enzyme would have been obvious to an ordinarily skilled artisan as explained above from the teachings of Liu ‘170, one of ordinary skill in the art would have been motivated to provide AK enzyme with its substrate in order for AK enzyme to function.  The function of AK enzyme with adenosine would have provided the same ATP required for the other enzymatic reactions of Liu ‘823, therefore these reactions would have been expected to function the same together as they would separately, rendering the results predictable to an ordinarily skilled artisan.
With regards to claims 9 and 10, the addition of AK enzyme would have been obvious to an ordinarily skilled artisan to reduce the cost of production, as AK enzyme was known to catalyze the production of AMP by adenosine at lower cost than AMP (Liu ‘170, page 3, first full paragraph, lines 1-4).  Because Liu ‘170 discloses that the AK enzyme is known to catalyze the same reaction, one of ordinary skill in the art would reasonably expect that the enzyme would successfully catalyze the same reaction in the Liu ‘823 method.
Further regarding claims 9 and 10, where the specific concentration of additives were not taught by Liu ‘823, they were known at the time of invention as disclosed by Liu ‘170.  One of ordinary skill in the art would have been motivated to combine prior art to achieve the claimed invention because, given the method of Liu ‘823, one of ordinary skill in the art would have been motivated to obtain specific concentrations of additives from similar methods, such as the available method at the time of invention taught by Liu ‘170.  An ordinarily skilled artisan would have had a reasonable expectation of success as the two methods are similar enzymatic production processes using similar enzymes and 
With respect to the limitations of GshF, PPK, and PAP concentrations in claims 9 and 10, the above prior art and the claimed invention give overlapping ranges.  These parameters are considered result effective variables.  It would have been prima facie obvious for one of ordinary skill in the art to adjust them to identify optimum conditions.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art. (MPEP 2144.05 I).  It would be obvious to one ordinarily skilled in the art to optimize the concentrations to obtain the desired reaction balance with the desired products and regeneration substrates, with reasonable expectation of success as there are no allegations of unexpected results presented in the instant application (MPEP 716.02 I), and there is no allegation of criticality or any evidence demonstrating any difference across the range. (MPEP 2131.03 II)
The invention is therefore prima facie obvious.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CN-105219823-A to Liu (PTO-892), in view of CN-106191170-A to Liu (PTO-892) as applied to claim 1 above, and further in view of CN-106220708-A to Liu (PTO-892).  Prior art citations for the foreign patent documents in the below rejection are based on the corresponding English language translations of each reference provided as non-patent literature documents with this Office action.
Regarding claim 3, Liu ‘823 teaches the addition of sodium hydroxide (page 4, lines 18-23) and potassium hydroxide (page 9, paragraph 5, lines 4 and 5).  The pH is adjusted to 6.5-7.5 (page 9, paragraph 5, line 6).  Liu ‘823 teaches passing GSH concentrate through a polysulfone (sulfonic group containing) cation exchange resin (page 5, last line, and page 6, first line).

Liu ‘823 and Liu ‘170 do not teach the specific use of nanofiltration or vacuum concentration to concentrate crude GSH to concentrate, or the method of finishing GSH.
Liu ‘708 teaches the addition of ethanol, crystal filtration, and concentration by vacuum drying to obtain finished GSH (page 4, lines 2-4).
The claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.  Liu ‘823 teaches reaction additives and parameters, but does not teach the specific concentration of GSH crude or the method of obtaining the final GSH product, though a final product is disclosed.  Liu ‘708 teaches the specific steps to concentrate crude GSH to obtain the final product.  Therefore, it would have been obvious to combine the crude processing steps of Liu ‘708 with the less specific steps of Liu ‘823 to arrive at the instantly claimed invention.  An ordinarily skilled artisan who wanted to produce glutathione, given the method of Liu ‘823, would have been motivated to concentrate crude glutathione and obtain the final product using refining methods from other similar methods as starting points in routine experimentation, such the specific concentration steps applied to crude glutathione were made available at the time of invention by Liu ‘708 .  As this is a similar method, an ordinarily skilled artisan would have found the results predictable, as the methods respective to Liu ‘823 to produce crude glutathione and Liu ‘708 to concentrate crude glutathione are still performing their original functions when in combination, and are therefore unchanged.
The invention is therefore prima facie obvious.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN-105219823-A to Liu (PTO-892), in view of CN-106191170-A to Liu (PTO-892) as applied to claim 1 above, and further in view of ARL Bio Pharma ("The Importance of Endotoxin Testing"; PTO-892) and Leider ("The Invisible Companion in Biomaterials Research"; PTO-892).  Prior art citations for the foreign patent documents in the below rejection are based on the corresponding English language translations of each reference provided as non-patent literature documents with this Office action.
Liu ‘823 and Liu ‘170 do not teach the removal of endotoxin or use of 0.01-0.5% charcoal.
ARL Bio Pharma teaches the need to remove endotoxin from glutathione preparations (page 1, lines 2 and 3, lines 6 and 7).
Leider teaches several methods for the removal of endotoxin, including charcoal as an established approach (page 397, column 2, second to last 2 lines, and page 398, column 1, first 2 lines after table).
The claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.  Liu ‘823 teaches a method of producing a glutathione product but does not address the removal of endotoxin.  ARL Bio Pharma teaches the need to remove endotoxin from glutathione productions.  Leider teaches the use of charcoal for the removal of endotoxin in bioproduction contexts.  Therefore, it would have been obvious to combine the charcoal removal of endotoxin of Leider with the method of producing a glutathione product of Liu ‘823 and Liu ‘170 because ARL Bio Pharma discloses that there is a need to remove endotoxins in glutathione products to arrive at the instantly claimed invention.  One of ordinary skill in the art would have known that endotoxin from glutathione production could cause deleterious effects and want to remove this from the product using known methods, such as the method taught by Leider 
The invention is therefore prima facie obvious.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over CN-105219823-A to Liu (PTO-892), in view of CN-106191170-A to Liu (PTO-892) as applied to claims 1 and 6 above, and further in view of CN-105603028-A to Huang (PTO-892), as evidenced by CN-106220708-A to Liu (PTO-892).  Prior art citations for the foreign patent documents in the below rejection are based on the corresponding English language translations of each reference provided as non-patent literature documents with this Office action.
Liu ‘823 teaches the use of glutamic acid, cysteine, glycine, or salts (page 4, lines 9 and 10). 
Liu ‘823 and Liu ‘170 do not teach the specific ratio combination of these substrates.
Huang teaches the usage specifically of L-amino acids in a similar procedure (page 4, line 26).  Huang teaches the ratios of Glu:Cys:Gly=(1-2.5):1:(0.5-1.5), more preferably Glu:Cys:Gly=(1.2 -2): 1: (0.8-1.5) (page 4, lines 28 and 29).
The claimed elements are obvious due to teachings available in the prior art.  Liu ‘823 teaches the production of glutathione and that glutathione requires L-amino acids.  Huang teaches the specific ratios of amino acids for the production of glutathione, in a similar method.  Therefore, it would have been obvious to combine the amino acid concentration ratios of Huang with the production method of Liu ‘823 to arrive at the instantly claimed invention.  Where the specific ratio of amino acid additives was not taught by Liu ‘823, it was known at the time of invention as disclosed by Huang, and one of ordinary skill in the art want to optimize the reaction conditions and would utilize reaction conditions from other similar methods as starting points in routine experimentation.  There would have been a reasonable expectation of success in using a known method of producing glutathione based on amino acid salts as taught by Liu ‘823, and known concentrations of amino acids that produced glutathione as taught by Huang in a similar method.
The invention is therefore prima facie obvious.

Conclusion
No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MITTAL whose telephone number is (571)272-6573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/N.M./Examiner, Art Unit 1657   

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631